._




           OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                 AUSTIN




     pr. %oorg*‘L1.Gor




                                     r tio p a r p a r *
                                                       la thla
                                     dkreotly or inalre8tl;l
                                    n water aw rarlmm      BI:
                             f thing tI%erein, OF in ewh
                                that it till pmwbL7       rr*Gh
                              tere  0r maah water aours or
                              or water IFW wbdoh step :e

                r h o ltuts  3-6r ttni
                                    rimpi to mu w8ter QOUFS~ OP
     publ%c bo4y sf water nitbcmt aietlnetion betrren aurfaoe au4
     oub-aurfaoe mtere.     If un4wgroun4 water8 may oonatltute pub-
     lie waters than we deem them undmibte.adl7to hare been LnaludeG
     by tha hg~d.atu~ur~, beoawe the ltrtute  embrass* all publle
     waters wlthaut eterptkoa. htwm-gr0ma watera hate besn geaerally
     olarsed 86 el&her (11 underground rtreamt vlth a ourrent of flow
P,
             Dr. George W. Cox, page 2


             in a a*rlnlte oour8e and (b) percolating water*, percolating
             alalerrl~ without aerinite direotion, referred to a8 *aimt84a
             peraolatl   waters. * gee reatlon 1188, Kinney on *Irrlgatlon
             an4 Water% lghta."
                       Undorgrouaa stream8 a* thus defined have been un%v-
             eraally held to oonstitute   publ.lo water* in the same manner a8
             rurfaoe rtre8mr.   Chier Su*tloe Cureton rpeakl     for the 8upreme
             Court In the i4qarRg oa84 or Texas Company v8. 3 urkett, 296 8.W.
             273 reoognlma by lmpll*atlon the pub110 aharaoter ofs~k;~aoe
             rtreus whioh are not 8ubJeot to pr&vate ornerrhlp.             :
             *In other word*, ln*oiar a# thir reoord dl**loma*, they were
             neither 8urfaee water nor lubmrfaae     rtream8 wlth defined crhannel8,
             nor riparlan water in anJ form, an4 thereiore were the exolu8lvr
             property of hrkett.”     296 6.W., at p. 278.

                       In c o    l Jurir Vol. 67, 1). 8Jl,   It is 8aid:  ‘Where
             a subterranean T 8 ream flbW8 la a dlrtlnet,    permanent, well known
             an4 aerln*a ohmmel, it la governed b7 the       same rules a8 applled
             to 8 naturalwat8rwnarr*    on th elurfao*. .    . .*
C                       In Harlaopa Co. Hun. water Conservation D~etrlat So. 1
             VS. kuthwe8t Cotton Oerpanj, 4 P. tea) 369 it wa8 held that
 ,:,: ,:,,   the om~aaterl~ti%r  or 8 ,,‘water, aour8e’ whehier 8urirae. OF :.&j&=
             tefishsan are that It *hall brve a ohanael eon*l8tlag or a wll-
             de?lneU bed and bank, an4 ourrent of water.

                       It 18 stated in Longam work on Irrigation, 680. 92,
             that %here vaterr oomeot or gather in a 8treaa flowing in a
             defined 0hmn81, uo it.

                       It I* our opinion therefore that Artlole 4444 Re-
             vlead Civil Statute*, 1925, Inoluder rubmrtaoe stream AI pub-
             110 water8 ooureea on bodler, of water. There 18 another type OS
             underground water, in all respeot the oharaoterlstlae of whlth
             do not oonfora to thore of either of the two general alarret of
             underground vater referred to above.   This olals8 har been Judl-
             olally reoognlred though not generally a6 a (llctlnat clams. In
             Corpus Jurla, Vol. 67, p. RX, lt 11, said:

                       *The general rule ve*tln@: the ownerehlp
                  of peroolatlng water in the owner OS the land
                  has been held not to apply to the waters of an
                  artleian bam1n underlying the land* of several
                  owner* llpr to oontw      subterrs
                              horwv        thrq&out   a bu-
                  tween an w      and Lower lm~ervloua atrw    ,
      Dr. George X. Cox, page 3



           and in which there lr more or lees movement,
           both perpendicular and horizontal, through the
           earth and rook.

      an4 at page 834, la Corpur Jurls, Vol. 67, It le maid:

                 *Where a subterranean stream flare In a
           aietinot, permanent, veil known an& 4eflneU
           ohnnnml, it I* governed by the sase rule6 as
           applied to P natural water aourme on thb sur-
           faoe, an6 the owner* of land beneath which It
           flowe have the same right with reapeot to it
           e* rlparlan proprietors bare   with rerpeot to a
           *treu on the murfaaa, aon4ltlonea on the
           vater ooolng to hI8 land in a natural flow,
           regnrdleme of whether or not It Is under
           pre*eure.   Also the rule* a* to rlparian
           rights of ovnera on a natural vater Bourre
           on the eurfaae extends . . . to
                                 located in vu11 m


                  In the ease of the City of Lo8 Angelee vs. Hunter,
     ,)~~~,~:.~~a.,~~?V~
                      .+efJme  603, v?,~+d tW:
                 miPeroolatlng vatera’, In the aommon law
           eenme of the tars, are thoee that are m&rant,
           van&wihg   drape, moving by gravity In any and
           every d;reotlon along the line of least rerl*t-
           anac.   s        does not s*             par--
                                                        form a vast
           ;~a48   of t&fir   conflmb   in   a   -led  witi
           fietriQ&    alwaye slowlg moving downward to the
           outlet   in oonformity  with the physloal lav to
           attaln a uniform level.’

                 In the Lo* iingelem oa*e, the Supreme Court of CalIf-
      ornla held that the olty of Los Angeler VMJ entitled to an ln-
      Junction against an aggregate of tvo hundred and maven 4cfe;e;:s
      from pumping water from the *anCs of Ean Fernannbo Valley.
      there warn a findlng on the part of the court that the water*
      developed ln the wells of the appellsnts a’re part of the oub-
      terranean flow of the Los Angeles filver, the court nevertheless
      reoognlzea the faot that the water diE not In fact mupvwt    the
      surface ,flov a* an ordinary underflow of water, and therefore
      It prooeeded to dl*tlnlfuleh the peroolatlng water* from ordinary
*.    peroolat1ng waters and declared them to,be oi auoh a character
C
          Dr. George %'. Cox, page 4



          a6 eruentlall~ to oonstltute a "flow." %d the valley waters
          aotuallg oonatltuted the underflow of the river, It would under
          the deci6iOn6 hart been eonsidtreb a part of the river and there
          wOUM h6~e bean no need to ai6ttn~' i6h euch water from Ordinary
          or dlffured peroolatlng waters. $ he court raid:

                     lUnque8t1onably the outtlng off of this
               6upp1y would as OOPlpl%tely deetroy the Lo6 ~ngelec
               River a6 would th6 outting off of the Great Laker
               destroy the St. Lawrenoe.    hn Ternando Valley
               may indeed be regarded   se a Great Lake filled with
               loose detritus, Into uhloh the drainage from th6
               neighboring mmntalnr    flowr, and the outlet ol
               whloh 16 the Lo6 Angel86 River.    B        br t&
                      the6e w-a     af ogre   moy&@Or6   &W~P    t&Q
               &&~w~In~e~
                                                 all 16 B
               irr the BPITOWO~ thonnhw
                00 Apgsler River ~1-0s      ffnque8tlonablg ll6c a
               atrlous Interruption a? & interference with thl.8
               supply would certainly impair the volume of water
               oarrled by the Los Angeler River as though the ln-
               ttrruptlon and lnterferenot were with a aurfaoe
               rlowlng tributary thereof. The water6 of the 66~        E-E~
                         Valltj'8ra thkroior& not 'peroolatlng
             '~'"'fs+nando
               watera' in the oommon law len6t of the term,    vagrant,
               wuI&arlnga drop6 moving by gravity in any and every
               direction along the lln6 of lea66 rtrlrttnoe. a
               x&=6    u-6        lt 18 true but wikf In W
                                            of water ou
               -cl           m               rlwayr elowly moving down-
               ward to the outlet in the &fox% In oonfonnlty with
               phySIca laws to obtaln a uniiorm level.

                     "$0 It It in616ttd  by appellant that these
               water6 6re ptroolatlng waters, and that of them they
               have the oomdton law right of absolute ownershIp a6
               modliltd in thI6 6t8tt only by the dootrine    of %atz
               VII. Uallclnshaw, supra, namely that the quantum of
               water which they u6e @hall be In reasonable propor-
               tIon6 to the whole thereof, and that the water 60 taken
               @hall be use& upon the eur?ac% 6011 of the bssln, or,
               at I.eaat, not carried away for exterior utt,   to the
               InJury of any ownerw of land rfthin the basin.*

                     In Calirornta even diffu6td ptroolatinu weters a6 Indi-
    ~-.   c6ted above art 6ubJect to appropriation with the UmItatIon   that
          they nhel1 oot be appropriated beyond a res6nnable ude, propor-
          tionate to the whole thereof, In Texae pPrcolatInp water6 are
C
        Dr. George v. Cox, page 5



        not 6ubJtot to appropriation.    In the above ctated caee the
        City of Los Angeles in order to assert it6 rlghta to the tn-
        tire u6e of all of the water, found It neotsaary to rhow that
        the 6ubJtct water6 dli not fall wlthln the category of ordl-
        nary percolating water6, admlttlng that 6UOh waters were In a
        senre ptroolatlng.   The court raid: "the waters of the San
        Fernando Valley therefore are not 'percolatlnq wattr6' In the
        common law stn6c Of the term. . . .* so also here by reason
        of the great putzllc lnt6rcst Inhering In reservoirs of undtr-
        ground waters that are confined within definite strata, bearing
        611 of the characterlstIo6 of a regular surface or sub-surfaoe
        stream except that their flow 16 impeded by rand, the court6 of
        th16 6tate we belltvt will apply the rame dlrtinction ao applied
        by th6 California court6 holding thst 6uch water6 ;f;; no;eordl-
        nary percolating water8 in the oommon law tense.
        ordlnarlly appertalnl     to peroolatlng waters in Texao would
        not therefore apply. "& ndtrground strata or rand6 saturated with
        610~1~ moving watar in a definite Qlreotlon and wlthln confined
        llalte, hart dImtn6lons and dlrtotlon a606rtaInablt with soltntl-
        flc aocuraoy. Th16 16 016aPly 6hown by 6olentIfio paper on the
        subJect attached hereto. Thir type of underground water oan
/^~     properly be ola66tU a8 a w6teroourse and it 18 our opinion that
    \   it Is. Xnsofar aa we oan find, OUF Ttxaa oourts hart not pane&
        rpra$flcally upon the oharaoter~o?   ruoh waters, though without
        the jii&nt b+lng involved, there appear6 to be certain lnpllca-
        tiono that would tend to exolude them a6 public water6.     For ln-
        stance In the Burkttt m.se, smpbaelr 16 plsotd upon edtflnlte
        chmntls"   as a characteristic of unttergroun@btrtame. And It
        was 66ld that In the ab6ence of proof to the contrary, undtr-
        ground uater6 are prrcluaed to be peraolatlng wattrr. The pre-
        vious dIfflculty tn asctrtalnrent of the physical oharaoter    of
        epecifia underground water h66 led the courts in the abrenoe of
        6cIentlflc txactne66, apparently to adopt a rule of ccnvtnltnct
        ln the abatnct of anythins batter and to refer to all ptrcolatlng
        water6 without dIstInction a6 part and 'parcel at the land and to
        further assume that all wnters are percolating waterw unlewa
        prOYtd OthtZWl6t.   we. btllevt the solenoe of hydrology, that la,
        the study of underground water6 ha6 advanaed In comperatlvtly
        recent years to a degree of certainty as to warrant 6ome aea6ure
        of dlwcrlminatlon on the part of the courte, re,-uirlng them to
        abandon the above decrcrlbed nrePumptIon altocethrr and to dla-
        tlnguieh the different type6 of percolatlne waters.

                  ie will here outline tha charaaterletlce pre6tntl.y
        recngnlted in the two general cl@iWwew of undergrounfi water6 66
Cr. George g’.Cox, Pale 6



reflected by our search of the oaaee an6 then 1Iet and compare
with them the oharaoterlrtloe of stratum water, showing l&at the
latter more nearly conform to wateroourres and ehould be treated
aa suoh.

         Xera diffused peroolating waters:
             (a) they peroolate;
              (b) ln any and all direotlone by gravity alone;
              (0) moving alow the line of least rerlstanoe
                  other than In oonfined channels with sides,
                  oelling and bottom.

          Under round streams of wateroourses:
                a) rlow by torce or gravity and by roroe
               ‘T                                               or
                    an even oonatant waterhead;
               (b) in a rlngls definite dlreotioq
               (0) within eonfined li!EitE       or ebafinel;
               (d) in currents.
          Under Lund     rtritum   raters:
               ?       they percolate;
               (b) byf-0~          or gravity and unir0~ head or
                             i
   I.,           0)    la a gir~a.~direotioa;~   .'
               l a)    within eonflabd llmlts, botveen Imperviour
                       upper and lowar strata of earth with banke
                       @onfInIng the water betwoen the strata.
          Ia ooaparieon we see that the stratum water8 bear all
of the Uharaoterlstloa of underground wateraourreu exaept that the
watere do not flow in ourrents, but by percolation. Aaide rrom
a oomparieon of’ physioal oharaoterietios rerleatIng aore sImIlar-
:ty with waterooursesthan rtrlotly peroolatlng waters, there are
oonsIderatIon6 of public welfare and use whloh Lapel the oonolu-
rion that regardlear of where the ownershIp may rest, the Pub110
at large has aoFe need ror the use of large underground reeervoirs
of water oontained wIthin strata than even OT Its surface rtreams.

          In the oase of HInton vs. Little, et al, the Supreme
Court of Idaho In 1931, %?96 Pac. Rep. 662 held that the water from
a stratum as desorlbed above was eubject to appropriation and there-
fore not subJeot to the rule of private property appertaininp in
the onsc of ordinary percolating water.   The opinion reads:

           ‘The oomplalnt alleges . . . that  the ter-
     ritory In question Ie underlaid at a depth of from
     200 to ZOO feet,   . . ., by subterranean waters oon-
    Dr. George W. Cox, page 7



            fined horizontallybetween this upper ImpervIoue
            stratum and lower etratua, art oi euoh a nature to
            support this subterranean water when artiPiQfa1 optn-
            lngs art made In the upper stratum to, and In come
            Inetanote abort the ground. Laterally the subttr-
            ranean voters art evidently oontinuous and m
            throughout the basin. . . .I

               .The etrength of this oaee ae authority In support of
     the propotltlon that a stratum of water whIoh Ypermeatte through-
     out the basin* oonetltuter water eubjeot to appraprlation, ie
     weakened by the raot that   the oourt points out that in Idaho
     even diffused ptroolating waters without a derlnltt oouree of
     movement art 8ubJeot to lpproprlatlon.    While Texas aourte have
     declared peroolatlng waters, movIn(r vlthout dtrlnltt dlrtotlon
     as not subject to approprlatlon, In our opinion they will follow
    -the lotual deelelon of the Idaho oaee holding that flowing waters
     perpleating a derined stratum, art eubJeot to appropriation as a
     "body" or water.    Our oouyte would undobtedly take Judlolal know-
     ledge of the raot that many of our Texas oltlte Inoludlna;  its
     largeet, kurton, take their munlolpal supply of vater from de-
     lined water strata.    8uoh strata bear a oontlnuoue flow of ail-
     lions or gallons or wmttr. lotwithetandlngthe elowntee of move-
    ~~mtnt~Ahevateravallablt~fFomthem le~tremendoue. Wo aamnat be-
     liers that our courts would hold such waters to sonetItute ptr-
     oolatlng waters within the 8tnee that tht    term   1s ordlnarll~
    used,  that Ie, dlffuetd peroolation.
                The natural geologloal oondltione of the oounty have
     impelled varlout treatments on the part of the oourte of under-
     ground waters.   Western States hare dtolartd mere peroolatlng
     water6 to be pub110 water6 and not subJeot to prIrate ownership.
     In them, water 1s of oouree very lo a r a e,
                                                and the pub110 ooneldtra-
     tlon Impelled  the courts to declare them to belong to the publlo.
     Our Supreme Court has already claeeIfIed Texas aa other than an
     arid State and has declared mere percolating watert to belong to
     the landowner.   Sut In applying the reasoning underlying the deol-
     elons of both arid and semi-arid states, ye find the public need
     for rtlianot upon stratum water in Texae Is eo great, a8 to impel1
     we belltve, the oourte to deolare it to bear a public interest not
     subject to private owntrshlc  any &ore than our surfaoe or subsur-
     face etreamns.
               The designation of public streams  ae pub110 was at
     oomaon law a matter of Juelolal pronouncement; so aloo the
P    designation of undtreround stream6 as public waters has bttn a
         Dr. horge   .*. Cox, page 0



         matter of Judicial determination as dIetInguIehed from leglsla-
         tire,     While these legal concept8   grew up uader the oommonlaw,
         as oosqared to othere, their origin Is oomparatlvely reoent.         It
          Is reported that the first cast defining undtrgrolnd raters was
         handed down in England In 184C. The eolenoe of underground waters
         bar developed only rtotntly. with IncreaeIng errlalenoy It hae only
         been within the last fifty years that eolentiets have been able
          to locate an& determine with rearonable     oertalntg the exietanot,
          the oouree and elxe of undrrground strata8 of watts.      At one stage,
         of the devalcpmtnt, whIoh may In certain etatec yet ptrelst, the
         oourts deolarcd that only under&round streams that could be traotd
         irom eurfaue indioatlone would be deolared to be a public stream
         and not eubJeet to private ownership.      he   67 Corpus Jurie. p. 834.
         Courts at a time when eoitntIrlo methods fo r lmoertainment of the
         oharaater of underground waters was so meager, sought, In derlning
         Impcrtant property rights to dtelare them only upon oertaln vIeIble
          euriaoe indIoatIoae. With the d.ertlopment or 88IentIiIO methods
         a nlpplloation of the same rtaeonlmg would dinot that underground
          strata of water be trtatt6    in the eame manner as an&erground etreeme
          or eurtaoe streams.   As  reservolre  ror    bllo use their Importanoe
/---      is efta grerter than eurraot ~treame.     $ he storage Is permanent
         and of oapaoltlee rar greeter than     the average artlrIci&l ltoroge.
         We are unable to attribute any reason originally Impelling the
       ‘: biNMe. to deelowe eurfaoe and eubeurfaoe rtreue tc ba cl,,    .publIu
          oharaottr, that do not presently give weight to the oon~luelon
          that vhen the Ieeue Is squarely put to our Texas aourte,     strata
          of water ehsuld aleo be declared to be of a publie nature. Em-
          phaehlng   this point we attaoh hereto axaerpte from a written
          statement on “The Movement of Underground Water* prepared by Mon-
          orable Walter M. White, fknior fiydrolie hglnetr with the United
          States ~tolo~Ioal Borveg. This statement ehowe the eImIlarIty of
          stratum water with etrtame and lmphaelree the great use of euoh
         waters by the publlo a6 Texas.

                    Xn answer to your Inquiry, therefore, underground water
         ooureee  and bodies of water, Inoludlng etrata, but not mere ptr-
         oolatlng waters, are public waters within the purview of Artlole
         4444, )itvIeed ~1~11 Etatuttm, 1925. As to whether the partlaular
         water6 affected  by the sewer system of the City of Temple, oonstl-
         tute a water course or a body of water, art questions of fact
         WliIOh we cannot answer.

                   You have asked what recourse the parties whoee wells
         are timaged will have In the event the waters affected art not
    Dr. George H. Cox,      page 9



    included within the puroleu of Article 4444. If euoh water6
    are found to be mere diffused percolating water8 and thereiore
    eubJect to prlvats   ownership it follows that the pub110 would
    have no property   interest in them and the parties would be rele-
    gated to a private   mlt  for damages, or injunction for the pre-
    ventfon of the nulsanoe.


                                            Very truly yours
                                      ATTORNEY
                                             GENEHAL OF TEXAS

              .                       By   (Signed) Hugh Q. aUok
                                                    Hugh Q. Suck
                                                       Assistant
    IiC$:db

    APPRWED       AIM ee, 1940

P   (Signed) Grover Sellers

    FIRST h88ISTANT
    hTTQRNEY (IENERAL


    APPROVED OPINION COMMITTEE
             By BNB
            chabmul



    THIS OPItiION C3MSIDEPXD AND
    APFROVLD IN LIHITF-D CONFERENCE




C
              TiiL MOVEYIENT OF‘ UNDEFGROUNJD tiATW 1% TEXAS


                              YalteYk.      White
                               July 23, 1040


    Wound water, In its          orlgln, movement and ultimate                disposal,

Is olosely analogous to surfaoe waEe~. The eoume Is the same--

rainfall.      All of the water we use In Texas must flrct have falled
a8 rain or mow.       soae of this water runs off quiokly                    into   the

otreaas, some evaporates, and some seeps into the ground where

It rails,      A part of the water that eInks Into the ground la re-

turned to the air by evaporation, and a part                    is oarried back into

the air     by transpiration     through planta, some of whleh are deeply

rooted _     Ths remainder may aove downwarduntil It Join6 the water

contributedby previous rains             In the zone of         raturatlon      where all

      openIngi In the 'robks'areoik~letelyillled 61th water.
iWtiielrc!
we call the upper     surfaoe     of the aaturatrd zone the water table.

The water table IP seldom         flat, but usually nlopee              In the aame
general dlreotlon     as the taurfaoe of the ground.

      Both euriace    water     and ground water praotloally                 everywhere

are moving from areas 0r intake toward an outlet.                       The rate of

movement of both varkus direotly with the elope of the etream

and Indlrsotlp with the reslstanae or               trhctlon      produoed      by the

stream bed oP.&raund-water aquifer.            Both r+ldom originate on

the property of the person or corporation                that     used the water.

      A eurfaot stream Is confined wIthIn a well defined channel,

the looatlon of whloh ie clearly apparent.                     Ground water also

moves In reetrlcted channela which altho not 80 apparent can be

determined.
               The Interrelatlonrhlp             between the underground waters and

      . etreame 18 a olost one.                A large proportion of the water that
       reaohes the @uli make8              It8 Journey In part on the surfaoa and

       In part undarground.               All Texas streams that have a fairly con-

       stant flow of clear or moderately olear wat&r are fed rrom under-

       ground souroes.          On the other hand praotlcally all the streams of

       the State contribute q,tiantItierof water to the underground                     sup-

       plies In parte of their 6ouroas.

               The important water-bearhe              rormations of Taxa       under118

       great araaa.         The Carrlro sand for          example underlies the greater

       part of the Texas Costa1 Plain.                 Thbs does not mean that the

       water     In those    formations         -is peroolatlng almlersly in any or
/--    every dlraotlon.          On the contrary, It        move8 8rtrJwhere In a da-

       iIn%t,o,d$raot$on and with a ,da?inItp slope dr gradlurt Micro-

       ooraanoe wlth wall known hydraulic laws.                     The dlreetion and

       amount of slope or gradient of a aurfaot                 atream    oan   be determined

       by’l&relIng and (LO cran the (Ureotlon and amount of alope of an

       underground stream.            In       the oaoe of the surface stream the lartl

       traverse 1s run so as              to   oonnaot points on the surface of the

       stream.      In the case of the umdtrground             straam the levels arc

       run so aa to oonneot mtaaurlng points at the eurraoe of a large

       number of wells.          Then rrom the level data and, from measurementa

       to the water     level& in the welle a contour map can be oonetruoted

       which will, be similar to a topopraphlo                map   with the difference

       that the contours ara drawn on the water table or arttelan eurfaot
                                                                               3

 Instead of on the surfaaa 02 the ground.            From the oontour map
the direotlon of the ‘underground movement can be determlned for

 It must be at right angle to the contouru juet aa the maximum

 slope of the land Ir at      right angle      to the aontourm drawn on the

 land surface !   The rate of movement of water lo proportional. to

the gredlent    and the transaleeability         of the formatIon      The

gredlent IE Indicated by the dlatanoe between the aontoura, end

the tranrmIesabIlIty       of the formation oen be determIned either

from laboratory terte of water-bearing           materiels, or from pumping

t6etr    In the field.     From the two feotore, gmdlent         and trens-

mIe~abIlIt~,the rete of movement of the ground water end the
volume of ths underground       flow per llne8r rile oan be ooeputad.

                                    dlfferenoesbetween
        Perbapr the most outcrtandlng                               ground   water
8nd 8urfaoe water    I8 In the rate oi flow.          In gravel, send or
 sandstoneground water moves through srall 8p8aos between the
'pdbbles or sand grains.       In r&k    &oh    rls querttlte,   granite and

 limertonc It MIOVCOalone areokr        and orerIcer.       fn limestone the

water has e tendenoy to dissolve the sides of the crevloee and

 e&large them into ehannels of oonelderable site eo that In some

 eaee8 the water may move underground at a rate comparable with

 surface streams.

        The Edward6 limestone Is the prinoipal mcuroe of the huge

 springs which appear at      Intervale along      the Beloones Fault zone

 from the vlolnlty of Del Rio eastward and northeastward to Austin

 nnd beyond.    The saber supply In this foraatlon           Ir derived from

 ralnfall end seepage from atreame on a band outcrop whioh
                                                                             4


perellels the north side ai the Fault Zone.             Whole rivers disappear

In crossing this band of outcrop.        An estimate baseO largely on

etream Raging records Indicates that the~re losses from the Nueaee,

Frio, Dry Frio, Bablnal and lledlne       rivers may everaEe about 140,000

acre-feet e year, the equivalent of e aontlnuoue flow of 90,000

@lone    a minute.     Practically all the water reappears In the large

sprlnge of the Teult zone which hevc a oomblned flow of more than

800,000,000 gellone 8 day.        The average flow of the New Breunfels

springs alone Is around %!20,000,000 gallons a day.           At Ben Antonio

the dlscherge from wella end springs drawing from the llmestone

evereges &round 100,000,000 gellone        l d’ey . The    direction end rate

of movement of weter In the llaaatone from are&e of Inteke toward

the springs and wells ha6 -baen determined In pertr of the Feult

sone and in other parts 18 at111 under etudy.

  ,,:,.,,,?$e
            Carrlro   an@   le t+e aouro~ of water aapply ‘for 8 .lerge

number of towns and still oltler In Teraa.         It     her been moat ax-

tenslvely developed in the Winter Garden District southwest of

San Antonio in Dimnit, Zavale, Frio end Atasooee Gountiee where

more than ?rO,OOO 8cree of win&        vegetables, fruits      and other

crops ere Irrigated from wells in the formation.             The hrrevlest

drafts on the Cerrlzo are In DImmit and Zavala Counties where

about 20,000 &ores are irrigated.         Figure 2 shows the outcrop

of the Cerrlzo send In a pert of the Winter SerBen erea In &vale

end Diamit Counties, Texas, end the erteelen he&             In feet above

se.9 level.    Water enters the send at the outorop end movea down
                                                                                                         6


   the dip rt right &ngler to the oontours shown on the map.                                       The
   erteslen slope IO represented by the dlstanoe between the con-
      -.
   tour6 and drop In pressure between them, which Is 25 feet. In

   1932, by uelng the srteslan 610pe shown on this map the thlcknese

   end permesbllity of the sand determined by pumping te8te end

   laboratorysnrlyses, It w&6 ertlaated                           thet    the tren8mle6Ion cepr-

   city of the Csrriso ssnd                   from       the outorop      to the sree Irrigated

   wee 24,000,OOO gallons II day.                         The roundness of thI6 estlmste has
   been      proved       during ths lert eight ye&r6 by the faot thst the aver-

   age annual pumpagefrom                   this 68nd hss been oomprrsble to the estlmsts

   vlthout o~uolng rlgniifcantohs~rr In the                               erterien    pres6uure6


   RI Indicatedby mter lovslr in the well@.
             In   Marsh     1957   there      ~86    6    matltlenIaoreere In the pumping near

   Pe6edene mounting to about ~O,OOO,OOO g&llons R d+y. F'urtherin-
   oroeae6 hate been ud8                   rlnos     that    tire and     the total puapage In the
~,'Hosiitbbn-Pis*dei.a-Keti            P&de fI4&~d~~~r~ct~ now uounte                     to   between
   90,000,000 end 96,000,000 gallons 8 dry,                              or ab-ut 46 per cent

   greater        than’lt     W&B    in 1936.            A6 R reru3.t there her been I severe

   decline in the srteelan prercures which hsn meterlally lowered the

   water levele ln 811 the vella of theee dlstrlots and has extended

    out In every direction tram them for 20 mllee or more.                                  The decline

    Is contlnufng.            From    the eerly rprlng            of 1859 to oorreepondlng

   period In 1940 the average net deollne in privately owned well6

   et iioueton smounted to about six feet and the net                                decline In the

   City owned well6 wee even greater.                          In the Kety. rice flelde there

   was an saverwe net decline durlne: the year oi about 2) reet.